Citation Nr: 1636586	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-28 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse.

2.  Whether the Veteran is competent to handle the disbursement of funds.

3.  Entitlement to a disability rating in excess of 10 percent for left elbow tendinitis.

4.  Entitlement to disability ratings in excess of 10 percent prior to June 3, 2014, and in excess of 50 percent as of that date, for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marines from March 1988 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 (left elbow, pes planus) and November 2014 (mitral valve prolapse, competence) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) as to his increased rating claims on appeal.  A transcript of the hearing has been associated with the claims file.

In October 2011, the Board remanded the issues of increased ratings for left elbow tendinitis and pes planus for further development.  In October 2011, the Board also remanded the issues of entitlement to a higher initial disability rating for a lumbosacral strain, entitlement to a higher disability rating for status-post nasal fracture with subsequent closed reduction and septorhinoplasty, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  To date, no Supplemental Statement of the Case (SSOC) has been issued as to those disabilities.

The issues of 1) entitlement to service connection for mitral valve prolapse, 
2) whether the Veteran is competent to handle the disbursement of funds, and 
3) entitlement to a disability rating in excess of 10 percent for left elbow tendinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  From October 18, 2007 to June 2, 2014, the Veteran's bilateral pes planus was characterized by subjective reports of pain; objective evidence of tenderness in the back of the left heel; and no objective evidence of painful motion or swelling of either foot, no objective evidence of tenderness in the right foot, and no objective evidence of instability, weakness, or abnormal weight-bearing bilaterally.

2.  As of June 3, 2014, the Veteran is in receipt of the maximum schedular rating for bilateral pes planus, and the established schedular criteria are adequate to describe the severity and symptoms of his disability.


CONCLUSIONS OF LAW

1.  From October 18, 2007 to June 2, 2014, the criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.71a Diagnostic Code 5276 (2016).

2.  As of June 3, 2014, the criteria for a disability rating in excess of 50 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.71a Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: Increased Ratings for Bilateral Pes Planus

The Veteran contends in his October 2007 claim that his pes planus has worsened.  At his August 2011 travel board hearing, the Veteran testified that he has inserts that "help a little bit but it still, it doesn't take away the pain."  See transcript, p. 17.  He further testified that his flat feet were getting worse.  Id.

In his September 2008 substantive appeal, the Veteran generally asserted as to all claims that VA never reviewed the medical evidence he submitted, failed to assist him in developing his claim, failed to properly consider the evidence contained within the file, and did not properly consider new evidence that he provided in support of his claim.

As reflected below, VA has reviewed and considered the pertinent medical evidence of record, and assisted him in developing his claim, inter alia, through obtaining his treatment records and providing him with a travel board hearing in August 2011.  As the Veteran has not specified any way in which VA failed to assist him in developing his claim, and no failure in the duty to assist is apparent from the record, the Board finds that his assertion is without merit.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A disability rating is to be assigned as of the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it is to be assigned as of the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The earliest dates of ratings are assigned herein.

The RO has evaluated the Veteran's left elbow tendinitis at 10 percent disabling prior to June 3, 2014, and at 50 percent as of that date.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 50 percent rating applies for pronounced flatfeet with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 30 percent rating applies for severe flatfeet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 10 percent rating applies for moderate flatfeet with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that prior to June 3, 2014, a rating in excess of 10 percent is not warranted for the Veteran's pes planus disability.  On physical examination, the November 2007 VA examiner found no objective evidence of painful motion or swelling of either foot.  There was objective evidence of tenderness in the back of the left heel, but no objective evidence of tenderness in the right foot, and no objective evidence of instability, weakness, or abnormal weight-bearing bilaterally.  The November 2007 VA examiner found none of the symptoms required for 30 or 50 percent ratings, listed above.

The Board further finds that the preponderance of the evidence shows that as of June 3, 2014, a rating in excess of 50 percent is not warranted for the Veteran's pes planus disability.  As the Veteran has been in receipt of the maximum schedular rating of 50 percent for bilateral pes planus since June 3, 2014, a higher schedular rating is not available during that period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Further, the Veteran has not asserted, and the evidence does not show, that the established schedular criteria are inadequate to describe the severity and symptoms of his disability.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

From October 18, 2007 to June 2, 2014, a rating in excess of 10 percent for bilateral pes planus is denied.

As of June 3, 2014, a rating in excess of 50 percent for bilateral pes planus is denied.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his August 2011 travel board hearing, the Veteran testified that he continues to experience left elbow pain, including when lifting his arm to shoulder-height.  See transcript, pp. 17-18.  He further testified that he sometimes wears a brace on his left elbow, and cannot lift weights.  Id., p. 18.  The Board observes that the June 2014 VA examiner recorded that the Veteran's right hand is his dominant hand.  Thus, his left elbow is the minor (nondominant).  The November 2007 VA examiner found that the Veteran had left elbow flexion to 145 degrees.  The June 2014 VA examiner found that the Veteran had left elbow flexion to 100 degrees, including consideration of objective evidence of painful motion.  The June 2014 VA examiner further found that the Veteran had extension to 0 degrees (no limitation of extension), with no objective evidence of painful motion on extension.  The June 2014 VA examiner found that the Veteran has no ankylosis of the left elbow; no flail joint, joint fracture and/or impairment of supination or pronation; and no degenerative or traumatic arthritis in the left elbow.

However, neither the November 2007 VA examiner nor the June 2014 VA examiner expressly commented on active and passive range of motion testing and weight-bearing and nonweight-bearing.  As such, remand is required in order to obtain an adequate examination.  Correia v. McDonald,  28 Vet. App. 158 (2016).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his left elbow disability, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The issues of entitlement to service connection for mitral valve prolapse and whether the Veteran is competent to handle the disbursement of funds are remanded to the AOJ because, in the Veteran's September 2015 substantive appeal, he requested to testify at a hearing before a Veterans Law Judge (VLJ) via videoconference.  See 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his left elbow disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his left elbow disability, and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's left elbow, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings, including the results of active and passive range of motion testing, and weight-bearing and nonweight-bearing.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal of the issue of entitlement to a disability rating in excess of 10 percent for left elbow tendinitis.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

5.  The Veteran should be scheduled for a videoconference hearing at the RO on the issues of entitlement to service connection for mitral valve prolapse and whether the Veteran is competent to handle the disbursement of funds, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


